TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 8, 2015



                                       NO. 03-13-00331-CV


                      Plasma Fab, LLC and Russell McCann, Appellant

                                                  v.

     BankDirect Capital Finance, LLC, a Subsidiary of Texas Capital Bank, N.A.; and
                        Scottsdale Insurance Company, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 25, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment.      The Court reverses the portion of the judgment that grants

BankDirect’s motion for summary judgment as to Plasma Fab’s claims against BankDirect and

remands the cause to the trial court for further proceedings consistent with this opinion. The

Court affirms the remainder of the trial court’s judgment. Each party shall bear their own costs

relating to this appeal, both in this Court and in the court below.